Title: Thomas Jefferson to Randolph Jefferson, 2 March 1813
From: Jefferson, Thomas
To: Jefferson, Randolph


          Dear brother Mar. 2. 13.
          Having been from home the last fall during most of the season for saving seeds, I find on examination that my gardener has made a very scanty provision. of that however I send enough to put you in stock: to wit Early Frame peas. Ledman’s peas. long haricots. red haricots. grey snaps. Lima beans. carrots. parsneps. salsafia. spinach. Sprout kale. tomatas.I have sent you none of the following because all your neighbors can furnish them, & my own stock is short. to wit Lettuce. radish. cucumbers. squashes. cabbages. turneps.  mrs Randolph makes up some flower seeds for my sister. I do not expect to go to Bedford till late in April. if by that time I learn that the road from mr Hudson’s to Scott’s ferry is passable I will certainly call on you. I meant to have done it as I returned in November last, but learned that the boat at that ferry was gone, & that I would not be able to cross there. all here are well and salute my sister & yourself, disappointed that you did not come for the seeds.Adieu
          Your’s affectionatelyTh: Jefferson
        